82 N.Y.2d 832 (1993)
627 N.E.2d 508
606 N.Y.S.2d 588
In the Matter of John M. Rudey et al., Respondents,
v.
Landmarks Preservation Commission of the City of New York et al., Appellants, and 1030 Fifth Avenue Corporation, Respondent.
Court of Appeals of the State of New York.
Argued October 6, 1993.
Decided November 22, 1993.
O. Peter Sherwood, Corporation Counsel of New York City (Fay Leoussis and Leonard Koerner of counsel), for appellants.
Tenzer, Greenblatt, Fallon & Kaplan, New York City (James G. Greilsheimer of counsel), and Berle, Kass & Case, New York City (Robert S. Davis of counsel), for John M. Rudey and another, respondents.
Richard I. Wolff, New York City, for 1030 Fifth Avenue Corporation, respondent.
Douglas N. Cogen, New York City, for Municipal Art Society of New York, Inc., amicus curiae.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA and LEVINE. Taking no part: Judge SMITH.
Order affirmed, with costs. It was arbitrary and capricious in the circumstances presented for the Landmarks Preservation Commission to differentiate between two residents in the *835 same building in setting the timetable for replacement of nonconforming windows in both units.